Citation Nr: 1209029	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-30 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions in July 2005 and February 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a videoconference hearing at the RO in November 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence (a duplicate service treatment record) and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

The Veteran's additional claim for a total rating based on individual unemployability (TDIU) is still under development at the RO.  Consequently, it is inappropriate for the Board to further consider the issue at this time.  The Board also has no jurisdiction of the TDIU claim since an increased rating claim is not presently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU claim is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).  

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2005 rating decision denied a claim for service connection for tinnitus, because there was no evidence of treatment or diagnosis of tinnitus during service and no evidence causally relating the current tinnitus to active duty service.

2.  Additional evidence since received since the July 2005 decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating this claim.

3.  The Veteran's tinnitus is causally related to in-service noise exposure, to include weapons training exercises as an infantryman in Korea.


CONCLUSIONS OF LAW

1. The July 2005 rating decision denying service connection for tinnitus is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).






(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As the Board's decision to reopen and then grant the service-connection claim for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

II.  Analysis-Finality

The Veteran initially filed a claim for service connection for tinnitus in March 2005.  A July 2005 rating decision denied the claim for service connection for tinnitus, because there was no evidence of treatment or diagnosis of tinnitus in his service treatment records during service and no medical nexus evidence causally relating the current tinnitus to active duty service.  Although notified of the denial of the tinnitus claim, the Veteran did not initiate an appeal of that determination, nor did he submit any additional evidence concerning tinnitus within a year of that decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the July 2005 denial of the tinnitus service-connection claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As for the sleep apnea claim, the Veteran initially filed a claim for service connection for sleep apnea in March 2005.  A July 2005 rating decision denied a claim for service connection for obstructive sleep apnea, because there was no evidence of treatment or diagnosis of this disability during service, and no nexus evidence linking current sleep apnea to service.  The Veteran was then properly notified of this decision and his appellate rights in August 2005.  However, within one year of the July 2005 RO's denial of the service-connection claim for obstructive sleep apnea, the Veteran submitted additional personal statements and medical records concerning the chronic nature of his obstructive sleep apnea, and continuity of symptomatology (e.g., "gasping for air") since service in Korea, during the Vietnam Era.  The Board finds these submissions constituted new and material evidence concerning the service-connection claim for obstructive sleep apnea.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).

Here, after the additional evidence was received, the RO readjudicated the claim in August 2006.  Additional material evidence was submitted by the Veteran in April 2007, which continued the appeals process.  A rating decision was subsequently provided to the Veteran in February 2008.  The Veteran timely appealed that decision.  Essentially, the appeal must be characterized as one for service connection for obstructive sleep apnea, which has remained pending since the original March 2005 claim.  

III.  Analysis-New and Material Evidence for Tinnitus

This appeal arises from the RO's February 2008 rating decision that found new and material evidence had been submitted, thus reopening the claim on that basis, but still denying the claim for service connection for tinnitus on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  
See id., at 117.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record at the time of the final and binding July 2005 rating decision consisted of service treatment records (STRs), VA outpatient treatment records, and personal statements.  

Therefore, the Board must consider the evidence added to the record since the final and binding July 2005 rating decision.  The additional evidence consists of the Veteran's personal statements, his personal hearing testimony transcript, additional VA outpatient treatment records, a December 2007 VA examination and medical nexus opinion, and a September 2008 statement by private treating physician, Dr. R.B.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This additional evidence is not only new, it is also material to the disposition of this claim.  

Prior to the July 2005 decision, the Veteran had made only a vague contention of suffering tinnitus due to service.  His allegations did not evince any indication that he suffered an in-service noise exposure as a cause for his present disability or that he had suffered continuous tinnitus symptoms since such exposure.  

Since that final July 2005 decision, the Veteran has provided additional details concerning the nature and etiology of his tinnitus through numerous personal statements and hearing testimony, and when recounting his relevant history to the VA examiner and Dr. R.B, a private treating physician.  In June 2007, the Veteran sought to reopen his claim of entitlement to service connection for tinnitus; and submitted a personal statement in June 2007, for the first time specifically asserting that he had developed tinnitus during 1966 to 1968, while suffering noise exposure from machine guns, grenade launchers, field artillery and tanks, during the course of training exercises as an infantryman in the Republic of Korea.  He also asserted a continuity of tinnitus symptomatology for the first time, stating that, "[e]ver since my service on active duty, I had this ringing noise in my ears and inside my head."

The Veteran reported these same assertions to the December 2007 VA examiner, that his tinnitus was caused by in-service noise exposure from infantry service in Korea, and attesting to tinnitus since service.  However, the examiner concluded it is not possible to form an opinion regarding the etiology of the Veteran's tinnitus without resort to speculation.  This opinion therefore provides evidence neither for nor against the claim.  

However, a September 2008 statement by Dr. R.B., a private physician, recorded the Veteran's complaints of acoustic trauma in Korea and a progressively worse history of ringing sensation in his ears since.  This private physician indicated that his tinnitus is connected to exposure to weapons fire in military service.  Thus, the additional medical records now indicate at least the possibility that his current tinnitus may be related to service.  This sufficiently addresses a deficiency the RO identified in the prior final denial, respecting a lack of nexus evidence.  See Evans, 9 Vet. App. at 283 (indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element that was a specified basis for the last disallowance).

Moreover, the Veteran testified as to his in-service noise exposure and continuity of symptomatology, which he has been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  In this regard, the Board notes that, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, supra.  The competent and presumed credible evidence of a continuity of tinnitus symptoms provides an alternative means of establishing direct service-incurrence of tinnitus.

The overall picture of his claim is now much clearer, and certainly sufficient to reopen this claim.  This additional evidence raises a reasonable possibility of substantiating this claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  There is new and material evidence to reopen this claim for service connection for tinnitus.  38 C.F.R. § 3.156(a).  

IV.  Analysis-Service Connection for Tinnitus

As discussed, based on his personal hearing testimony and other documents of record, the Veteran contends he suffered in-service acoustic trauma due to exposure to artillery during training exercises in the Republic of Korea.  

Turning to the merits of the tinnitus claim, there is no disputing that the Veteran presently has a tinnitus disability in his ears.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of his service treatment records is unremarkable for treatment or diagnosis of tinnitus, or any objective indication of acoustic trauma during service.  Nonetheless, a review of his service personnel records confirms he served in Korea from December 1966 to January 1968, with a military occupational specialty of light weapons infantry, with training completed in January 1967 on the M-14 rifle.  These service records confirm his accounts of duties that would place him in potential exposure to weapons fire.  The Veteran is competent to state he had in-service noise exposure, since it is within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's assertions of in-service noise exposure to be credible, in light of his documented duties, and thus probative.  In the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of tinnitus symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, there are both inconclusive and supportive medical opinions on whether his current tinnitus is attributable to service, particularly as due to his in-service acoustic trauma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

In that regard, there is an inconclusive opinion by a VA examiner in December 2007, providing medical comment that is inadequate to decide the claim.  The Veteran reported to the VA examiner that his tinnitus was caused by in-service noise exposure from infantry service in Korea, and complained of tinnitus since service.  However, the examiner concluded it is not possible to form an opinion regarding the etiology of the Veteran's tinnitus without resort to speculation.  This opinion therefore provides evidence neither for nor against the claim.  The examination report is unfortunately inadequate, because it fails to provide an opinion on the etiology of the Veteran's tinnitus.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation, without providing any explanation why, was inadequate.  Jones and these other precedent cases are applicable here since the VA examiner stated that an opinion could not be provided without resorting to mere speculation, but without providing any rationale for this inability to comment, as demanded by the Court.  

In contrast, there is a positive medical nexus opinion for the tinnitus claim, provided by the September 2008 statement by Dr. R.B., a private treating physician.  Dr. R.B. recorded the Veteran's complaints of acoustic trauma in Korea and a progressively worse history of ringing sensation in his ears since.  Dr. R.B. indicated that his tinnitus is connected to exposure to weapons fire in military service.  The probative value of Dr. R.B.'s opinion is further advanced due to the Veteran's credible history of continuity of symptomatology of tinnitus symptoms since service.  See again Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board observes that the rationale of the positive private opinion by Dr. R.B. is not clearly discernable, lessening its probative value.  See Nieves- Rodriguez, supra; Stefl, supra.  In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claims of entitlement to service connection for tinnitus.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened and then granted.  


(CONTINUED NEXT PAGE)


REMAND

VA Compensation & Pension (C&P) Examination and Medical Opinion for Obstructive Sleep Apnea

The Veteran should be afforded a new VA examination and medical opinion to determine the etiology of his obstructive sleep apnea.  

Based on his personal hearing testimony and other documents of record, the Veteran contends his sleep apnea began during service.  

At the outset, the Veteran has established a present sleep apnea disability.  VA and private medical records show diagnoses for moderate obstructive sleep apnea.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A review of his service treatment records is unremarkable for treatment or diagnosis of sleep apnea or any sleeping-related disability.  In this regard, the Veteran points out that he had documented complaints of low back pain during service in September 1967, which he in turn attributes to sleeping on an incline to alleviate his breathing troubles during sleep.  There is no indication from the service treatment records that his low back pain or any other symptom objectively manifested as due to sleeping difficulties, in particular.  

However, his buddy, J.P., alleged he observed the Veteran had breathing problems while sleeping during service.  See August 2007 statement by J.P.  The Veteran and his mother also assert a continuity of related symptoms since service, including snoring, gasping for air, fatigue, headaches, mood problems, and low back pain from sleeping in an inclined position.  The lay statements are certainly competent since only relating what has been observed and experienced within the realm of lay experience by the Veteran, family and friend.  See Layno, 6 Vet. App. at 470.  

The record shows the first recorded diagnoses for sleep apnea were provided in September and October 2004, based upon private sleep study.  The lapse of so many years between claimed in-service sleep apnea and the first documented complaints of sleep apnea nearly 36 years later provides highly probative evidence against this claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Board sees, though, that there is conflicting medical opinion evidence on whether the Veteran's present obstructive sleep apnea is attributable to service.  

There is a negative, although inadequate, opinion by the December 2007 VA examiner.  The examiner opined that the Veteran's current obstructive sleep apnea is not caused by or a result of military service in Korea.  The examiner reasoned that there is "[n]o documented relationship between the diagnosed sleep apnea and previous military service."  This negative opinion relied exclusively upon the medical documents of record in arriving at its conclusion.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124; see also Barr, 21. Vet. App. at 303.  The examiner's opinion did not take into consideration the Veteran's competent lay statements of chronic sleep apnea since service, to include the likelihood that these complaints represented an underlying symptom of his presently diagnosed obstructive sleep apnea disability.  

Also of record are positive medical opinions from private treating physician, Dr. R.G., dated in March 2007 and May 2008.  These opinions assert that his sleep apnea had its onset in and was related to service in Korea.  Unfortunately, these opinions by Dr. R.G. do not contain clearly discernable rationales.  Moreover, the Board notes a supportive statement by a January 2007 VA treating provider that indicates the possibility that sleep apnea began in service; however, the language used is equivocal and the rationale unclear.  

The Board finds further medical comment would help resolve the etiology of the Veteran's present sleep apnea disability, especially in light of the conflicting medical and lay evidence of record.  The Veteran needs to undergo a VA examination to determine both the nature and etiology of his obstructive sleep apnea.  See McLendon, 20 Vet. App. at 79.

VA Outpatient Treatment Records

There may be outstanding VA outpatient treatment records that the AMC must attempt to obtain.  The Veteran testified that in the 1990s, he saw a physician at the VA Medical Center (VAMC) in El Paso, Texas for his headaches and mood problems related to sleep apnea.  These identified records are not currently associated with the claims file.  In fact, prior to October 2002, the VA treatment records from the El Paso facility are sporadically dated back to 1969.  There are also no VA treatment records dated since April 2007.  The AMC must confirm that there are no missing VA treatment records from the El Paso facility, given the possibility they are pertinent to his claims.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records, including at the El Paso, Texas VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding treatment records at the VA facility in El Paso, Texas, especially including any dated before October 2002, and since April 2007.  Also obtain any outstanding VA outpatient treatment records from any other VA facilities.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record.

2.  After completing the requested development in paragraph #1, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed sleep apnea.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Confirm if the Veteran currently has a sleep apnea disability, including obstructive sleep apnea.

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

For purposes of the examination and opinion, the examiner must consider that the Veteran has asserted the onset of sleep apnea during service in Korea (1966 to 1968); and post-service continuity of symptoms of sleeping difficulties, snoring, gasping for air, fatigue, headaches, mood problems, and low back pain from sleeping in an inclined position.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

3.  Then readjudicate the sleep apnea claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


